—Judgment, Supreme Court, New York County (George Daniels, J.), rendered March 2, 2000, convicting defendant, after a jury trial, of attempted assault in the second degree, and sentencing him, as a second violent felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s application made pursuant to Batson v Kentucky (476 US 79) was properly denied on the ground that defendant failed to establish a prima facie pattern of discrimination (see, People v Childress, 81 NY2d 263, 266-267; People v Bolling, 79 NY2d 317, 325). Defendant’s purely numerical claim addressed to the prosecutor’s use of peremptory challenges was insufficient, particularly in view of the absence of any information in the record about the racial composition of the available panel. Moreover, the record is insufficient to establish the ethnicity of the challenged individuals, so that it cannot be determined that any of those individuals belonged to a cognizable group (see, People v Millan, 216 AD2d 93, lv denied 86 NY2d 798). Concur — Mazzarelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.